Citation Nr: 0907206	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-29 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for a 
psychiatric disorder, identified as bipolar disorder and 
post-traumatic stress disorder (PTSD). 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1975 to October 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (RO).  In pertinent part of that 
rating decision, the RO continued a 50-percent disability 
rating for the Veteran's psychiatric disorder, identified as 
include bipolar disorder and PTSD, effective from December 
17, 2001.  

The Veteran submitted a claim for total disability due to 
individual unemployment (TDIU) in March 2006.  The RO denied 
the claim in the September 2006 rating decision.  The Veteran 
initiated an appeal to that issue, but in a March 2007 
statement, she withdrew her appeal as to the TDIU claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2006, the Veteran filed a claim for an increase 
rating in excess of 50-percent for her service-connected 
acquired psychiatric disorder.  As is explained below, the 
Board finds that additional development is necessary prior to 
adjudication of the claim.  It appears that records of 
pertinent treatment remain outstanding, and a new examination 
is in order.

As to the outstanding records, the Veteran's claims file 
contains records of treatment for psychiatric problems from 
April 2004 to June 2007 at the VA Outpatient Clinics in 
Jacksonville, Florida (VAOPC).  The claims file also contains 
treatment records documenting hospitalization due to 
psychiatric problems in February 2006 at the VA Medical 
Center in Gainesville, Florida (VAMC Gainesville).  Records 
on file indicate it is likely the Veteran had also received 
mental health treatment from VAOPC at least once a month 
throughout this period, and possibly since then.  With the 
Veteran's assistance, attempts should be made to obtain any 
existing VA medical treatment records not of record.  
Specifically, the RO should obtain any such records 
pertaining to psychiatric treatment the Veteran may have 
received at the Jacksonville VAOPC.  See 38 U.S.C.A § 5103A 
(West 2002); see also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) ("... an [agency of original jurisdiction's] failure to 
consider records which were in the VA's possession at the 
time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error").

In addition, there may be pertinent private treatment records 
that are not associated with the Veteran's claims file that 
are necessary prior to adjudication of the claim.  In a March 
2006 mental health consult record from VAOPC, the examiner 
noted that the Veteran was hospitalized for her psychiatric 
disorder at "Memorial Hospital" and discharged on March 9, 
2006.  The claims file does not contain pertinent records 
from "Memorial Hospital".  The examiner reported that the 
Veteran had been hospitalized in the intensive care unit and 
placed on a respirator for suicide attempt by overdosing on 
prescription drugs.  The records of the Veteran's March 2006 
hospitalization for suicide attempt are not in the claims 
files.  With assistance from the Veteran, the RO should 
ascertain whether there are any other outstanding records of 
pertinent private medical treatment available, specifically 
the March 2006 record from "Memorial Hospital", and, if so, 
attempt to obtain all identified pertinent medical records.  

The Veteran's treatment records also indicate that she had 
participated in a vocational rehabilitation program and/or 
compensated work therapy at VAOPC.  Any VA records regarding 
the Veteran's employability or a course of vocational 
rehabilitation should be associated with the claims file 
prior to adjudication of her claim. 

Finally, a new VA examination is in order to assess the 
current severity of the Veteran's acquired psychiatric 
disorder.  The Veteran's last VA examination was in September 
2006, shortly after her February and March 2006 
hospitalizations.  A new examination is indicated.

Accordingly, the case is REMANDED for the following action:

1.   By appropriate means, and with any 
assistance from the Veteran, the RO should 
seek to identify and obtain any VA and/or 
private records of pertinent medical 
treatment that are not yet on file.  
Particularly, this action should include 
attempts to obtain copies of any medical 
records pertaining to treatment of the 
Veteran's acquired psychiatric disorder at 
"Memorial Hospital", particularly those 
associated with hospitalization in March 
2006, and any periodic or ongoing 
treatment records from Jacksonville VAOPC.  
If any identified records cannot be 
obtained, a reason should be provided.

2.  The RO should also seek to identify 
and obtain for the record, any records of 
the Veteran having participated in a VA 
vocational rehabilitation program or 
compensation work therapy.  

3.  After any available records have been 
obtained, the RO should schedule the 
Veteran for VA examination by an 
appropriate specialist to determine the 
current severity of the Veteran's acquired 
psychiatric disorder.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, and all the 
findings should be set forth in detail.  
The claims file should be made available 
to the examiner, who should review the 
entire claims folder in conjunction with 
this examination.  This fact should be so 
indicated in the examination report.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.

4.  The RO should then readjudicate the 
claim under review here.  If any such 
action does not resolve a claim, issue the 
Veteran and her representative a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

